United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3931
                                   ___________

Leon Henry Carter, III,            *
                                   *
           Appellant,              * Appeal from the United States
                                   * District Court for the
    v.                             * District of Minnesota.
                                   *
CWF Solutions, LLC; Mark Novak,    *      [UNPUBLISHED]
                                   *
           Appellees.              *
                              ___________

                             Submitted: August 4, 2010
                                 Filed: August 24, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.


       Minnesota inmate Leon Carter appeals from the order of the District Court1
dismissing his 42 U.S.C. § 1983 action. The District Court concluded that Carter
failed to state an Eighth Amendment claim, and the court declined to exercise
jurisdiction over Carter’s state-law claims. After careful de novo review, we affirm
for the reasons given by the District Court. See Blankenship v. USA Truck, Inc., 601


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, adopting the Report and Recommendation of the Honorable
Franklin L. Noel, United States Magistrate Judge for the District of Minnesota.
F.3d 852, 853 (8th Cir. 2010) (reviewing de novo the district court’s dismissal for
failure to state a claim, accepting the allegations in the complaint as true and affording
the plaintiff all reasonable inferences that can be drawn from those allegations); see
also Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (explaining that pro se
complaints are to be liberally construed but noting that "they still must allege
sufficient facts to support the claims advanced").
                          ______________________________




                                           -2-